              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

MAGGIE J. MUJAHID,             )
                               )
          Plaintiff,           )
                               )
     v.                        )                 Case No. 21-00069-CV-W-NKL
                               )
CITY OF KANSAS CITY, MISSOURI, )
                               )
                               )
          Defendant.           )


                      ORDER ON PRETRIAL PROCEDURES

      You are advised that:

      A.      SERVICE OF PROCESS

      Service must be obtained on all defendants within forty (40) days of the date

of this Order unless otherwise authorized by the Court.

      B.      SCHEDULING ORDER

              1.    Deadline for Entry of Scheduling Order:        The deadline for entry

      of a scheduling order in this case will be determined in accordance with Local

      Rule 16.1(b). A notice will be sent to you advising you of the specific deadline

      for filing a proposed scheduling order shortly after any Defendant files any paper

      in this case, or shortly after the expiration of 30 days from the date the complaint

      is filed if no Defendant has filed any paper in this case.

              2.    Filing of Proposed Scheduling Order: The proposed scheduling

      order must comply with all of the requirements of Local Rule 16.1(d), 16.1(f),


           Case 4:21-cv-00069-NKL Document 3 Filed 02/05/21 Page 1 of 3
26.1(c) and 26.1(d). Plaintiff=s counsel, in accordance with Local Rule 16.1(d),

will take the lead in preparing the proposed scheduling order.

C.      INITIAL DISCLOSURE AND DISCOVERY MEETING:

        1.    A Rule 26(f) meeting shall take place at least 30 days before the

scheduling order is required to be issued in this case (Local Rule 26.1(a). See

A(1), supra for scheduling order deadline.)

        2.    There will be no discovery from any source until after the Rule 26(f)

meeting, unless agreed to by all the parties, or unless the case is exempted from

this limitation by Local Rule 26.1(b).

        3.    The initial disclosure requirements of Rule 26(a)(1) shall be made at

the Rule 26(f) meeting. Local Rule 26.1(a).

        4.    The number and form of interrogatories and the number of

depositions are governed by Fed. R. Civ. P. 30.

        5.    The procedure for resolving discovery disputes is governed by Local

Rule 37.1.

        6.    The form of answers to certain discovery requests and the

disclosures required by Rule 26 are provided in Local Rule 26.2.

        7.    The filing of motions does not postpone discovery. See Local Rule

26.1(b).

        8.    Extensions of discovery deadlines are governed by Local Rule 16.3.




                                         2


     Case 4:21-cv-00069-NKL Document 3 Filed 02/05/21 Page 2 of 3
         D.      PROPOSED ORDER: Counsel are also advised that rulings on non-

dispositive motions will be expedited if a proposed order is presented.

         IT IS SO ORDERED.


                                           s/ NANETTE K. LAUGHREY
                                          NANETTE K. LAUGHREY
                                          UNITED STATES DISTRICT JUDGE

Dated:        February 5, 2021




                                            3


              Case 4:21-cv-00069-NKL Document 3 Filed 02/05/21 Page 3 of 3
